U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI: CPD
NUMBER: 5380.06
DATE: 8/11/99
SUBJECT: Cost of Incarceration
Fee (COIF)
RULES EFFECTIVE: 8/11/99

1. [PURPOSE AND SCOPE § 505.1.
This part establishes
procedures for the assessment and collection of a fee to cover
the cost of incarceration. The Director of the Bureau of Prisons
has been delegated the authority of the Attorney General (see 28
CFR 0.96c) to assess and collect a fee imposed by the Bureau in
the event the court neither imposes nor waives a fine pursuant to
the Sentencing Guidelines 5E1.2(d). For purposes of this part,
revocation of parole or supervised release is to be treated as a
separate period of incarceration for which a fee may be imposed.]
"This part" refers to the rules text (28 CFR § 505.1 through
505.9) contained in this Program Statement. In 1992, Congress
enacted Public Law 102-395, requiring the Bureau to establish
policy and procedures to collect fees for incarceration costs
(see 18 U.S.C. §4001, note). This policy applies to inmates who
are:
#
#
#

convicted in U.S. District Courts,
committed to Bureau custody, and
serving a period of incarceration which began on or after
January 1, 1995.

Unless exempted, the Cost of Incarceration Fee (COIF) is a
financial obligation that sentenced inmates are required to
satisfy at the earliest possible time. Fees generated shall be
used to benefit the inmate population through program funding.
Collection of the COIF should be viewed within the larger context
of the Inmate Financial Responsibility Program (IFRP).
2. SUMMARY OF CHANGES. This revision modifies Rules language in
order to remove redundant provisions and make organizational/
editorial changes. Rules language and implementing text have
[Bracketed Bold - Rules]
Regular Type - Implementing Information

PS 5380.06
8/11/99
Page 2
also been revised to incorporate changes commensurate with the
most recent U.S. Sentencing Guidelines and to define clearly the
difference between the court-imposed COIF (Fine) and the Bureauimposed COIF (Fee). The requirement for an Institution
Supplement has been removed based on the decision of Correctional
Programs Administrators.
Lastly, this reissuance reflects the most current poverty
guideline figures as established by the Department of Health and
Human Services, and the most recent Bureau per capita
imprisonment figure.
PROGRAM OBJECTIVE.

3.

The expected result of this program is:

Each eligible inmate committed to Bureau custody, who is found to
have sufficient assets and has not been assessed a fine by the
court, will be assessed a fee to cover the cost of incarceration
as mandated by 18 U.S.C. §4001.
Note: The Bureau’s Cost of Incarceration FEE (COIF-BOP) is
separate and distinct from the Cost of Incarceration FINE
imposed by the Court (COIF-Court). The Court has judicial
authority to impose a fine which is punitive in nature and
part of the individual’s sentence. Funds collected in this
category (COIF-Court) are transmitted by the Business Office
to the U.S. Treasury Department.
However, when the Court has not considered a Cost of
Incarceration FINE, the Bureau is responsible for evaluating
the inmate’s financial resources by completing the Cost of
Incarceration Fee Worksheet (BP-546). Those inmates
determined to have the financial resources available are to
be assessed the Bureau’s Cost of Incarceration FEE. This is
a one-time-only fee, not to exceed the yearly cost of
housing an inmate. Monies collected in this category remain
in a special fund at the local institution (see Attachment B
for clarification).
At no time will both a Court COIF and a Bureau COIF be
imposed on the same inmate.
DIRECTIVES AFFECTED

4.

a.

Directive Rescinded
PS 5380.03

Cost of Incarceration Fee (6/2/95)

PS 5380.06
8/11/99
Page 3
b.

Directives Referenced
PS 1330.13
PS 2011.07
PS 2013.01
PS 5251.04
PS 5322.10
PS 5380.05
PS 7310.03

Administrative Remedy Program (12/22/95)
Cost of Incarceration Fee, Accounting for
(9/2/97)
Financial Management - Debt Management
(3/3/94)
Work and Performance Pay Program, Inmate
(1/11/96)
Classification and Program Review of Inmates
(9/4/96)
Financial Responsibility Program, Inmate
(12/22/95)
Community Corrections Center (CCC)
Utilization and Transfer Procedure (3/25/96)

18 U.S.C. §4001
Department of Health and Human Services - 1998 Poverty
Guidelines
c. Rules cited in this Program Statement are contained in 28
CFR § 505.1 through 505.7.
d. Rules referenced in this Program Statement are contained in
28 CFR § 0.96c.
5.

STANDARDS REFERENCED.

None.

6. PRETRIAL/HOLDOVER/DETAINEE PROCEDURES. Procedures specified
in this Program Statement apply only to inmates sentenced in
U.S. District Court. They do not apply to inmates sentenced in
any state or the D.C. Superior Court.
7. [ANNUAL DETERMINATION OF AVERAGE COST OF INCARCERATION
§ 505.2. Pursuant to 28 CFR 0.96c, the Bureau of Prisons staff
is responsible for calculating the annual average cost of
incarceration. This calculation is reviewed annually and the
revised figure is published as a notice in the Federal Register.]
The Bureau’s average cost to incarcerate an inmate shall be
updated consistent with the fiscal planning cycle, if possible.
Once the Department of Health and Human Services (DHHS) Poverty
Guidelines are issued and the average cost of incarceration has
been determined, these figures will be disseminated via an
Operations Memorandum by the Correctional Programs Division,
Central Office.

PS 5380.06
8/11/99
Page 4
8. [INMATES EXEMPTED FROM FEE ASSESSMENT § 505.3. Inmates who
began service of sentence before January 1, 1995, or who have had
a fine either imposed or expressly waived by the United States
District Court, pursuant to Section 5E1.2 (e) of the United
States Sentencing Guidelines, or any successor provisions, are
exempt from fee assessment otherwise required by this part.]
Section 5E1.2(d) of the U.S. Sentencing Guidelines (USSG)
requires judges to consider the expected costs to the government
of any term of imprisonment, except in cases when the judge
determines pursuant to Section 5E1.2(e) of the USSG that the
defendant is unable to pay a fine. If the judge has waived a
fine, the Bureau may not impose a COIF.
a. The Bureau of Prisons may not impose a COIF in the
following circumstances:
<

Judge waives the fine

<

Judge imposes a fine which includes an additional
amount to cover costs of incarceration

<

Fine amount and/or cost of incarceration amount is
entered as zero on the Judgment and Commitment (J&C)

<

Judge imposes a fine but determines that the defendant
does not possess sufficient funds to pay, and
therefore, waives the fine

<

Inmate was sentenced on or after November 1, 1997, and
a fine has been imposed (including zero amount)

Fines imposed on or after November 1, 1997, have already taken
into consideration costs to the government, including terms of
imprisonment. Therefore, the Bureau is not in a position to
further assess a COIF.
b. Situations in which the Bureau may impose a COIF include
the following:
<

Judge neither imposed nor waived a fine; there is no
indication on the J&C that a fine and/or cost of
incarceration had been considered during sentencing
OR

PS 5380.06
8/11/99
Page 5
<

The inmate entered Bureau custody on or after January
1,1995, and was sentenced prior to November 1, 1997,
and the Judge has imposed a fine; however, the J&C does
not indicate that the fine amount includes the cost of
incarceration, (nor has an additional amount been
specified to cover cost of incarceration)

Under these circumstances, staff shall complete the Cost of
Incarceration Fee Worksheet (BP-546) to determine whether the
inmate is required to contribute to the COIF fund. If the inmate
is not eligible, no further review is needed. The completed
BP-546 is to be filed in section one of the Inmate Central File.
9. [CALCULATION OF ASSESSMENT BY UNIT STAFF § 505.4. Bureau of
Prisons Unit Team staff are responsible for computing the amount
of the fee to be paid by each inmate who has not been exempted
from fee assessment. The inmate will only be assessed an amount
once for the cost of incarceration for each separate period of
incarceration.
a. Unit Team staff are to rely exclusively on the information
contained in the Presentence Investigation Report and findings
and orders of the sentencing court in order to determine the
extent of an inmate's assets, liabilities and dependents.]
Unit staff shall contact the appropriate U.S. Probation
Office in the inmate's sentencing district if a Presentence
Investigation Report (PSI) was not received. Since existing
Federal statutes and sentencing guidelines allow for a
defendant's sentence to include a fine, each PSI should contain
an assessment and recommendation as to the defendant's financial
status and resources. Specifically, federal statutes and the
sentencing guidelines make it clear that a defendant's fine will
depend upon income, financial resources, and dependents.
Likewise, if a PSI was not prepared, unit staff shall contact
the appropriate U.S. Probation Office and request the financial
information necessary to calculate the COIF.
At the time of sentencing, each defendant has an opportunity to
dispute financial information contained in the PSI and to provide
his or her own evidence.
The unit team should not conduct
individual fact-finding, but rather shall make an objective
calculation based upon financial information the court provided.
An inmate may appeal the unit team's decision through the
Bureau's Administrative Remedy Program.

PS 5380.06
8/11/99
Page 6
When an inmate has been returned to custody as a violator,
staff are to review the new J&C or Notice of Action for reference
to COIF. Procedures are the same as for new commitments in
determining whether a fee is to be assessed. When no new PSI has
been prepared, staff are to rely on information contained in the
PSI accompanying the original sentence in assessing COIF. Should
the inmate dispute the financial information, he or she may
appeal through the Administrative Remedy Program.
[b. The fee is assessed in accordance with the following
formula: If an inmate's assets are equal to or less than the
poverty level, as established by the United States Department of
Health and Human Services and published annually in the Federal
Register, no fee is to be imposed. If an inmate's assets are
above the poverty level, Unit Team staff are to impose a fee
equal to the inmate's assets above the poverty level up to the
average cost to the Bureau of Prisons of confining an inmate for
one year.]
Based upon financial information contained in the PSI, unit
staff shall review each inmate's net assets measured against the
DHHS Poverty Guidelines established for that year.
<

This review requires the unit team to consider the
inmate’s state of legal residence and number of
dependents.

<

For an inmate who is not a U.S. resident, unit staff
shall apply the same DHHS Poverty Guidelines used for
"residents of all states and the District of Columbia."

<

The number of dependents (excluding the inmate)
referenced in the PSI shall constitute the size of the
"family unit" for purposes of the DHHS Poverty
Guidelines. An inmate with no dependents has no living
expenses which need to be offset for the purposes of
COIF.

The DHHS provides an annual update of poverty guidelines to
account for increases as measured by the Consumer Price Index.
This information will be included in Operations Memoranda
distributed by the Correctional Programs Division, Central
Office.
[c. If the amount of time that the inmate is in custody is
less than 334 days (including pretrial custody time), the maximum
fee to be imposed shall be computed by prorating the fee on a
monthly basis.]

PS 5380.06
8/11/99
Page 7
An inmate sentenced to 12 months, 1 day, spends approximately
334 days incarcerated. Therefore, when an inmate spends 334 days
or less in custody, Financial Management staff, upon the request
of Unit Management staff, shall compute prorated fee assessments
once the inmate is received at his or her initially designated
facility.
This prorated assessment should be communicated to
the inmate's unit team as expeditiously as possible.
10. [WAIVER OF FEE BY WARDEN § 505.5. The Warden may reduce or
waive the fee if the person under confinement establishes that:
a. He or she is not able and, even with the use of a
reasonable installment schedule, is not likely to become able to
pay all or part of the fee, or
b. Imposition of a fee would unduly burden the defendant's
dependents.]
This section is intended to apply where the inmate's financial
situation has changed subsequent to the PSI’s preparation. The
burden is on the inmate to demonstrate to the Warden’s
satisfaction that it is unlikely that he or she would be able to
pay such fee, or that it would unduly burden his or her
dependents. Some examples of circumstances that may involve an
undue burden on an inmate's dependents include:
(1) non-elective medical expenses for a dependent's mental
or physical health;
(2) accidents or random events (automobile, natural
disasters, etc.) that involve serious personal harm or damage to
an inmate's family or property and result in a major financial
burden impacting the dependent(s); or
(3) the dependent(s) would otherwise be deprived of basic
subsistence requirements (food, transportation to school, etc.).
11. INMATE NOTIFICATION. When it has been determined that a
COIF obligation is to be imposed, the inmate is to be notified at
initial classification through the Program Review Report form.
A copy of the BP-546 should also be provided to the inmate at
such time. This notification is necessary, even when the inmate
has other higher priority financial obligations under the IFRP.
When notification cannot be made at initial classification, the
inmate is to be notified as soon as possible. Documentation
supporting a delay in notification to the inmate should be
recorded on the activity log.

PS 5380.06
8/11/99
Page 8
12. [PROCEDURES FOR PAYMENT § 505.6. Fees imposed pursuant to
this part are due and payable after notice of the Unit Team
actions. When the inmate participates in the financial
responsibility program, fees are to be included in the category
“other federal government obligations” and shall be paid before
other financial obligations in that same category. Fees may be
subject to interest charges.]
All COIF payments are to be paid through and recorded at the
appropriate Financial Management Office. Payments by money order
or check should be made payable to the Federal Bureau of Prisons.
The check or money order must reference the inmate's:
#
#
#

name,
register number, and
reason for payment (COIF).

For internal payments, designated IFRP forms shall be used as a
vehicle to collect COIF payments. For either internal or
external payments, the appropriate Financial Management Office
shall provide the inmate a receipt of payment for all monies paid
toward the assessed fee, and upon request, a statement of any
unpaid balance, if appropriate. For outside payments, the inmate
must provide a copy of the receipt to the Unit Team so that they
may adjust the inmate’s SENTRY obligation balance.
An inmate does not begin payment of a fee under this part until
he or she has completed payment on any other financial
obligations which are a higher priority under IFRP. After such
payments have been completed, or no higher priority obligations
exist, the inmate ordinarily must pay the COIF either in one lump
sum or using a multiple payment installment plan, not to exceed
12 months.
An inmate may be granted a multiple payment installment plan in
excess of 12 months only if the Warden determines that
extraordinary or compelling circumstances exist to warrant an
extension. Such circumstances ordinarily refer to a period of
time to allow an inmate the opportunity to sell his or her assets
in order to pay the COIF. In order to grant an extension, the
Warden must request and receive approval from the Assistant
Director, Administration Division, Central Office (Attachment C).
Ordinarily, interest charges will not be levied against an inmate
for non-payment or partial payment of an assessed fee. Any
exception to this procedure must be authorized by the Assistant
Director, Administration Division, Central Office.

PS 5380.06
8/11/99
Page 9
Progress toward satisfaction of the assessed COIF shall be
formally reviewed at each regularly scheduled program review.
Pursuant to the provisions of the IFRP, any inmate who refuses to
satisfy his or her assessed fee may be subject to a loss of
privileges (see the Program Statement on the Inmate Financial
Responsibility Program).
13. [PROCEDURES FOR FINAL DISPOSITION § 505.7. Before the
inmate completes his or her sentence, Unit Team staff must review
the status of the inmate's fee. Any unpaid amount will be
referred for collection in accordance with Federal Claims
Collection Standards (4 CFR Chapter II).]
If an inmate is being released directly to the community with an
unpaid COIF balance, Unit Management staff shall prepare a Claims
Collection Litigation Report (CCLR) and submit it to the Office
of Financial Management (OFM) with the Release and Gratuity
Information form (BP-S189.051) prior to the inmate’s release
date. Unit Management shall follow procedures outlined in the
Program Statement on Accounting for the Cost of Incarceration
Fee.
14. INSTITUTION/CCC TRANSFERS. The SENTRY contract will stop
upon an inmate’s transfer to another institution or Community
Corrections Center (CCC). The SENTRY obligation balance will
transfer in SENTRY with the inmate. The Unit Management staff at
the receiving institution shall retrieve outstanding obligation
data from SENTRY and generate a new contract. The contract shall
be provided to the OFM to establish an account receivable for the
remaining balance.
For inmates transferring to CCCs, institution staff shall forward
account receivable information to the appropriate Regional
Correctional Programs staff. This information is to be forwarded
no later than two weeks prior to transfer. Regional Correctional
Programs staff must notify the Regional Comptroller and the
appropriate CCM of the remaining COIF balance immediately.
15. FEDERAL INMATES IN COMMUNITY CORRECTIONS CENTERS. Community
Corrections Managers (CCMs) are responsible for compliance with
this Program Statement for all federal inmates serving their
sentences in CCCs. The CCM is considered to be the Warden for
purposes of this Program Statement. CCMs shall ensure that this
Program Statement is posted in all CCCs.

PS 5380.06
8/11/99
Page 10
a. Direct Court Commitments. The CCM shall compute the amount
of the fee each inmate designated directly to a CCC is to pay.
Procedures outlined in Section 9 shall be used to determine the
amount of the fee to be paid.
For inmates determined to have a Bureau-assessed COIF, the CCM
shall notify the inmate, in writing, of the amount of:
#
#
#

the obligation,
the deadline of making said payment, and
the address of the pay station to which the payment
shall be made.
If the inmate requests a payment schedule, the CCM shall adhere
to the criteria outlined in Section 13 of this Program Statement.
Payment schedules shall not exceed the length of sentence. In
this correspondence the inmate shall also be instructed to send
the payment to the CCM's pay station via certified check or money
order.
If the Direct Court commitment has been assessed a COIF,
subsistence shall be waived.
b. Institution Transfers to CCC. A pre-release inmate who is
transferred to a CCC and has a COIF obligation may have a
previously approved installment schedule. The CCM shall notify
the inmate, in writing, that he or she is to continue the payment
schedule with payments submitted to the CCM's official pay
station via certified/cashiers check or money order. The
notification letter is to give the address of the pay station to
which the payment is to be mailed.
The payment schedule and amounts shall be the same as those
previously established at the transferring institution. The
SENTRY obligation balance will transfer in SENTRY with the
inmate. CCM staff shall retrieve outstanding obligation data
from SENTRY and generate a new contract. It is imperative to
maintain accurate SENTRY records as this information is monitored
by Central Office and submitted quarterly to the Director.
The CCM shall monitor COIF payments regularly and follow-up
with a letter to any inmate if it is determined that payments are
in arrears. If the inmate is not making timely COIF payments
after being identified and notified of his or her obligation,
disciplinary action, which could result in removal from the CCC,
may be initiated.

PS 5380.06
8/11/99
Page 11
c. COIF Payments. All COIF payments are to be paid through
and recorded at the Regional Office of Financial Management in
the region where the inmate is currently housed. The Office of
Financial Management shall provide the inmate with a receipt for
all monies paid toward the assessed fee. A copy of the receipt
shall also be forwarded to the appropriate Community Corrections
office in order to ensure proper credit in the SENTRY program.
d. Release from Contract Facility. If the inmate is released
from a contract facility with a COIF balance, the CCM shall
prepare the CCLR form and forward it to the appropriate Regional
Comptroller, who shall complete the bill number and current
amount on the CCLR and process it according to procedures
detailed in the Program Statement on Accounting for the Cost of
Incarceration Fee.
e. COIF and Subsistence. If the pre-release inmate's COIF
payment schedule equals or exceeds the calculated subsistence
collection amount, subsistence should be waived until the COIF
obligation has been satisfied. If the inmate's payment schedule
is substantially less than the calculated subsistence payment,
the difference should be collected as subsistence.

/s/
Kathleen Hawk Sawyer
Director

PS 5380.06
8/11/99
Attachment A
BP-S546.053 COST OF INCARCERATION FEE WORKSHEET
is available on BOPDOCS

PS 5380.06
8/11/99
Attachment B
COST OF INCARCERATION FEE
Program Statement 5380.XX, Cost of Incarceration Fee (COIF), applies only to the
calculation and imposition of the Bureau-imposed fee. This is separate and distinct
from the Court-imposed fine. Fines merely collected by the Bureau are processed
differently than Fees imposed by the Bureau. The chart below has been developed to
help clarify the differences which exist between the two.
COIF CLARIFICATION
Court-Imposed FINE
(COIF - COURT)
When Imposed:

1.

J&C indicates a specific
dollar amount is to be
paid toward the Cost of
Incarceration

Bureau-Imposed FEE
(COIF - BOP)
1.

The Judge has neither waived
nor imposed a fine and the
COIF Worksheet indicates that
the inmate is financially able
to pay the fee

2.

The inmate entered Bureau
custody on or after January 1,
1995, and was sentenced prior
to November 1, 1997; and, the
J&C does not include any
reference to a Cost of
Incarceration Fine; and, the
COIF Worksheet indicates that
the inmate is financially able
to pay the fee

[note: if the inmate was sentenced
on or after 11-01-1997, and the
Judge either imposed or waived a
fine, the Bureau may not impose the
fee]
Obligation

Type

Code 14
COIF COURT
COURT (USDC) IMPOSED COIF (FINE)
USDC

Code 39
COIF BOP
BUREAU ASSESSED COIF (FEE)
BOP FED AGENCY

Update U.S. District Court
Financial Doc.

Update Non-U.S. District Court
Financial Doc.

Use AUSA address and date on J/C

Use institution address & date
worksheet completed in Date Imposed
category

Maximum Amount

Specified amount on J&C dedicated
to COIF

Current year COIF figure
(note: this is a one-time
obligation)

Payment Period

TBD - as agreed upon by Unit
Staff and inmate

One lump sum (negotiable to 12
months)

U.S. Treasury Department

Held at local institution (currently
in suspense)

Punitive in nature as part of an
inmate’s overall sentence

Fee imposed by the Bureau - as
mandated by 18 U.S.C. §4001, note to recoup the administrative costs
of confinement and to improve
institutional programs

SENTRY
Transaction

Funds Disbursement

Purpose/Intent

PS 5380.06
8/11/99
Attachment C
MEMORANDUM FOR ____________________________, ASSISTANT DIRECTOR
ADMINISTRATION DIVISION
FROM:

(Warden)
(Institution)

SUBJECT:

(Inmate Name)
(Register Number)

This is to request your approval to grant (Inmate Name, Reg. No.)
an extension to the Cost of Incarceration Fee payment plan beyond
the 12-month installment plan allowed in policy.
Program Statement 5380.xx, Cost of Incarceration Fee (COIF),
indicates that inmates will be granted an extension when
extraordinary or compelling circumstances exist. (Mr./Ms.
Inmate) indicates that (he/she) is unable to complete payment of
the COIF within a 12-month period due to the following reason(s):

Thank you for taking the time to review this request. Please
indicate your decision by checking the appropriate category below
and signing in the corresponding signature block.

Approve extended payment plan by
(# months)

Assistant Director, Administration Division

Disapprove extended payment plan

Assistant Director, Administration Division

cc:

Regional Director
Regional Correctional Programs Administrator
Regional Comptroller

PS 5380.06
8/11/99
Attachment D
NOTIFICATION TO INMATE IN CCC REGARDING COIF PAYMENT
Inmate Name:
Register Number:
Date:

This is to advise you that you have been assessed a Cost of
Incarceration Fee (COIF) in the amount of $
. You
have a remaining balance of $
. This amount is due
and payable by (date).
If you have transferred from an institution, you are to continue
with the same payment schedule.
Payments are to be submitted in the form of certified check or
money order to the address below:
Office of Financial Management
(Region)
(Address)
Once processed, the Office of Financial Management shall provide
you with a receipt (BP-114) of payment.
Prepared by:
(CCM)
(Address/phone)

enclosure: Cost of Incarceration Fee Worksheet

